Name: Commission Implementing Regulation (EU) 2015/831 of 28 May 2015 updating the list of parties exempted from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Regulation (EC) No 88/97 following the screening initiated by Commission Notice 2014/C 299/08
 Type: Implementing Regulation
 Subject Matter: tariff policy;  mechanical engineering;  competition;  international trade;  Asia and Oceania;  land transport;  trade
 Date Published: nan

 29.5.2015 EN Official Journal of the European Union L 132/32 COMMISSION IMPLEMENTING REGULATION (EU) 2015/831 of 28 May 2015 updating the list of parties exempted from the extended anti-dumping duty on certain bicycle parts originating in the People's Republic of China pursuant to Regulation (EC) No 88/97 following the screening initiated by Commission Notice 2014/C 299/08 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 13(4) thereof, Having regard to Council Regulation (EC) No 71/97 of 10 January 1997 extending the definitive anti-dumping duty imposed by Regulation (EEC) No 2474/93 on bicycles originating in the People's Republic of China to imports of certain bicycle parts from the People's Republic of China, and levying the extended duty on such imports registered under Regulation (EC) No 703/96 (2), and in particular Article 3 thereof, Having regard to Commission Regulation (EC) No 88/97 of 20 January 1997 on the authorisation of the exemption of imports of certain bicycle parts originating in the People's Republic of China from the extension by Council Regulation (EC) No 71/97 of the anti-dumping duty imposed by Council Regulation (EEC) No 2474/93 (3), and in particular Articles 7, 10 and 16 thereof, After informing the Member States, Whereas: (1) An anti-dumping duty currently applies on imports into the European Union of essential bicycle parts originating in the People's Republic of China (the extended duty) as a result of the extension by Regulation (EC) No 71/97 (the extending Regulation) of the anti-dumping duty on imports of bicycles originating in the People's Republic of China. (2) Under Article 3 of the extending Regulation, the European Commission (the Commission) is empowered to adopt the necessary measures to authorise the exemption of imports of essential bicycle parts which do not circumvent the anti-dumping duty. Those implementing measures are contained in Regulation (EC) No 88/97 (the exemption Regulation) establishing the specific exemption system (the exemption system). (3) On this basis the Commission has exempted a number of bicycle assemblers from the extended duty (the exempted parties). The most recent Commission Implementing Decision concerning exemptions under the exemption Regulation was adopted on 16 April 2014 (4). As provided for in Article 16(2) of the exemption Regulation, the Commission has published in the Official Journal of the European Union successive lists of the exempted parties (5). (4) As provided in recital (44) of the extending Regulation, the Commission has to keep the exemption system constantly under review so that it can be adapted where necessary to take account of experience gained with the operation of that system. (5) It has come to the attention of the Commission that a number of exempted parties have ceased to exist or have changed their activity or their company details (such as the company name, the legal form or registered office address). (6) In order to ensure the sound management of the exemption system, on 5 September 2014 the Commission published in the Official Journal of the European Union the Commission Notice 2014/C 299/08 (6) listing all exempted parties and initiating their screening (the screening Notice). (7) The objective of the screening was to: (a) bring the references to exempted parties in the TARIC database in line with their company details as recorded in the business registries; (b) identify the exemptions that are No longer justified (e.g. in cases where an exempted party ceased to exist, requests the revocation of its exemption or does not cooperate); and (c) collect basic information about the exempted parties, such as their contact details and relevant information about their assembly operations. (8) The screening Notice was also notified to all exempted parties at their last known address and to the Member States. All exempted parties were requested to respond to the screening questionnaire by 20 October 2014 at the latest. (9) The information collected through the screening is essential for the sound management of the exemption system. Hence, the attention of the exempted parties was drawn to the fact that failure to respond completely and correctly to that questionnaire on time will be considered as a lack of cooperation for the purpose of Article 10 of the exemption Regulation. (10) For the exempted parties who did not respond to the screening questionnaire within the initial deadline the Commission has further extended the deadline to respond to the screening questionnaire to 21 November 2014. Those parties have been individually notified about that and about the consequences of non-cooperation. The Commission has also consulted the Member States in order to determine their status. (11) Based on responses received from the exempted parties, from the Member States and from industry associations, the Commission determined the exempted parties whose exemption should be maintained and parties whose exemption should be revoked. The exempted parties were granted the opportunity to be heard and to comment on the findings of the screening. In the case of revocation based on the non-existence of a party, that fact has been confirmed by the relevant Member State. Exempted parties whose exemptions is maintained (12) The exempted parties whose exemptions comply with the conditions of the exemption Regulation and should therefore be maintained are listed in Annex I. (13) For some of these exempted parties the references (name, address, country and TARIC additional code) should be updated due to the changes established during the screening. The Commission, after having examined the information submitted, concluded that those changes in No way affect the assembly operations with regard to the conditions of exemption set forth in the exemption Regulation. (14) For the sound management of the exemption system, TARIC additional codes covering multiple exempted parties shall be replaced by new individual codes. (15) Since the exemptions will apply only to the parties specifically referred to in Annex I with their names and addresses, it is necessary that exempted parties notify the Commission (7) forthwith of any changes to these (for instance, following a change in the name, legal form or registered address or following the setting up of new assembly entities). In such case, it is necessary that the party provides all relevant information, in particular regarding any modification in its activities related to their assembly operations. Where appropriate, the Commission will update the references to this party. Exempted parties whose exemptions is revoked (16) The exemption of the exempted parties who requested the revocation of their exemption, failed to reply to the questionnaire by 21 November 2014 or ceased to exist should be revoked. In order to ensure the sound management of the exemption scheme, the revocation should be effective from that date. (17) The exempted parties whose exemption is revoked are listed in Annex II, HAS ADOPTED THIS REGULATION: Article 1 1. Annex II of Regulation (EC) No 88/97 is replaced by Annex I to this Regulation. The exemptions authorised under that Annex shall apply only to the parties specifically referred to in it with their names and addresses. Each exempted party shall notify the Commission forthwith of any change to these, providing all relevant information, in particular on any modification in the party's activities linked to assembly operations with regard to the conditions of exemption. 2. Article 12 of Regulation (EC) No 88/97 is replaced by the following: Article 12 Exempted parties The parties listed in Annex II are hereby exempted from the extended duty with effect form 20 April 1996, or the day on which the exemption was granted by Commission decision, whichever is later. Article 2 The exemptions under Regulation (EC) No 88/97 of the parties set out in Annex II to this Regulation are hereby revoked with effect from 21 November 2014. Article 3 This Regulation shall enter into force on the thirthieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 16, 18.1.1997, p. 55. (3) OJ L 17, 21.1.1997, p. 17. (4) OJ L 119, 23.4.2014, p. 67. (5) OJ C 45, 13.2.1997, p. 3, OJ C 112, 10.4.1997, p. 9, OJ C 220, 19.7.1997, p. 6, OJ C 378, 13.12.1997, p. 2, OJ C 217, 11.7.1998, p. 9, OJ C 37, 11.2.1999, p. 3, OJ C 186, 2.7.1999, p. 6, OJ C 216, 28.7.2000, p. 8, OJ C 170, 14.6.2001, p. 5, OJ C 103, 30.4.2002, p. 2, OJ C 35, 14.2.2003, p. 3, OJ C 43, 22.2.2003, p. 5, OJ C 54, 2.3.2004, p. 2, OJ C 299, 4.12.2004, p. 4, OJ L 17, 21.1.2006, p. 16 and OJ L 313, 14.11.2006, p. 5, OJ L 81, 20.3.2008, p. 73, OJ C 310, 5.12.2008, p. 19, OJ L 19, 23.1.2009, p. 62, OJ L 314, 1.12.2009, p. 106, OJ L 136, 24.5.2011, p. 99, OJ L 343, 23.12.2011, p. 86., OJ L 119, 23.4.2014, p. 67. (6) OJ C 299, 5.9.2014, p. 7 (7) The parties are advised to use the following e-mail address: TRADE-BICYCLE-PARTS@ec.europa.eu. ANNEX I Updated list of exempted parties Old references Updated references Name Address TARIC additional code Updated Name Updated Address Updated TARIC additional code (*) 4Ever s.r.o. MoravskÃ ¡ 842, CZ-74213 StudÃ ©nka, Czech Republic A558 4Ever s.r.o. MoravskÃ ¡ 842, Butovice, CZ-742 13 StudÃ ©nka, Czech Republic A558 Accell Hunland Kft. ParkolÃ ³ tÃ ©r 1, HU-5091 TÃ ³szeg, Hungary A534 Accell Hunland Kft. ParkolÃ ³ tÃ ©r 1, HU-5091 TÃ ³szeg, Hungary A534 All Bikes IT-12020 Villar S. Costanzo (CN), Italy 8748 All Bike' s S.r.l. Via Caduti sul don 15, IT-12020 Villar S. Costanzo (CN), Italy 8748 Alliance Bikes Sp. z o.o. ul. Tadeusza Borowskiego 2, PL-03-475 Warszawa, Poland A549 Alliance Bikes Sp. z o.o. ul. Tadeusza Borowskiego 2, PL-03-475 Warszawa, Poland A549 Alpina di Montevecchi Manolo & C. SAS Via Archimede 485 Zona Artigianale di Case Castagnoli, IT-47023 Cesena, Italy 8075 Alpina di Montevecchi Manolo & C. S.A.S. Via Archimede 485, IT-47521 Cesena (FO), Italy 8075 Alubike-Bicicletas S.A. Zona Industrial de Oia Lote C10, PT-3770-059 Oliveira do Bairro, Portugal A730 Alubike-Bicicletas S.A. Zona Industrial de OiÃ £ Lote C-10, PT-3770-068 Oliveira do Bairro, Portugal A730 Arcade Cycles 78 Impasse PhilippeGozola, ZA Acti Est Parc Eco 85-1, FR-85000 La Roche-sur-Yon, France 8065 Arcade Cycles 78 Impasse PhilippeGozola ZA Acti Est Parc Eco, FR-85000 La Roche-sur-Yon, France 8065 ARKUS & ROMET Group Sp. z o.o. Podgrodzie 32 C, PL-39-200 DÃbica, Poland A565 ARKUS & ROMET Group Sp. z o.o. Podgrodzie 32 C, PL-39-200 DÃbica, Poland A565 AT Zweirad GmbH Boschstrasse 18, DE-48341 Altenberge, Germany A247 AT Zweirad GmbH Zur Steinhuhle 2, DE-48341 Altenberge, Germany A247 Atala S.p.A. Via Lussemburgo 31/33, IT-35127 Padova, Italy A412 Atala S.p.A. Via della Guerrina 108, IT-20900, Monza (MB), Italy A412 Avantisbike - FÃ ¡brico de bicicletas SA Zona Industrial de OiÃ £ (Sul), LTL. B17, PT-3770-059 OiÃ £, Portugal A726 Avantisbike - FÃ ¡brico de bicicletas Lda Zona Industrial de OiÃ £ Lote C-21, PT-3770-068 OiÃ £, Portugal A726 Azor Bike B.V. Marconistraat 7A, NL -7903AG Hoogeveen, Netherlands 8091 Azor Bike B.V. Marconistraat 7a, NL -7903AG Hoogeveen, Netherlands 8091 Balkanvelo AD No 1 Mizia Boulevard, BG-5500 Lovech, Bulgaria A811 Balkanvelo AD Mizia Boulevard 1, BG-5500 Lovech, Bulgaria A811 Batavus NL-8440 AM Heerenveen, Netherlands 8963 Accell Nederland B.V. Industrieweg 4, NL -8444AR Heerenveen, Netherlands C004 BELVE sro Holubyho 295, SK- 916 01 StarÃ ¡ TurÃ ¡, Slovakia A535 BELVE s.r.o. Holubyho 295, SK-916 01 StarÃ ¡ TurÃ ¡, Slovakia A535 Berg Toys BV/Berg Factory BV Oud Willinkhuizerweg 9, NL-6733 AK Wekerom, Netherlands 8624 Berg Toys B.V. Stevinlaan 2, NL-6716WB Ede, Netherlands 8624 Biciclasse C.S.srl Via Roma 4, IT-84020 Oliveto Citra (SA), Italy A359 Biciclasse C.S.-S.r.l. Localita' Staglioni Area Industriale SNC, IT-84020 Oliveto Citra (SA), Italy A359 Bicicletas de Castilla y LeÃ ³n S.L. Barrio Gimeno 5, ES-09001 Burgos, Spain A500 Bicicletas de Castilla y LeÃ ³n S.L. Barrio Gimeno 5, ES-09001 Burgos, Spain A500 Bicicletas Monty S.A. C/El Pla 106, ES-08980 Sant Feliu de Llobregat, Spain A165 Bicicletas Monty S.A. Calle El PlÃ 106, ES-08980 Sant Feliu de Llobregat, Spain A165 Bike Fun International s.r.o. AreÃ ¡l Tatry 1445/2, CZ -742 21 KopÃ ivnice, Czech Republic A536 Bike Fun International s.r.o. AreÃ ¡l Tatry 1445/2, CZ -74221 KopÃ ivnice, Czech Republic A536 Bike Mate s.r.o. DlhÃ ¡ 248/43, SK -905 01 Senica, Slovakia A589 Bike Mate s.r.o. DlhÃ ¡ 248/43, SK -905 01 Senica, Slovakia A589 Bikkel Bikes NL-6004 BE Weert, Netherlands 8749 Bikkel Bikes B.V. Magnesiumstraat 37, NL-6031RV Nederweert, Netherlands 8749 Blue Factory Team S.L. CL Torres y Villaroel 6, Elche Parque Industrial, ES-03320 Alicante, Spain A984 Blue Factory Team S.L. Calle Torres y Villaroel 6, Elche Parque Empresial, ES-03320 Elche- Alicante, Spain A984 Bohemia Bike a.s. OkruÃ ¾nÃ ­ 697, CZ -370 01 Ã eskÃ © BudÃ jovice, Czech Republic A605 Bohemia Bike a.s. OkruÃ ¾nÃ ­ 697, CZ -370 01 Ã eskÃ © BudÃ jovice, Czech Republic A605 Bonaventure BVBA Stoomtuigstraat 16, BE-8830 Hooglede, Belgium A732 Bonaventure BVBA Stoomtuigstraat 16, BE-8830 Hooglede, Belgium A732 Bottecchia Cicli S.r.l. Viale Enzo Ferrari, 15/17, IT-30014 Cavarzere (VE), Italy A087 Bottecchia Cicli S.r.l. Viale Enzo Ferrari 15/17, IT-30014 Cavarzere (VE), Italy A087 BPS Bicycle Industrial s.r.o. Ã umavskÃ ¡ 779/2, CZ-78701 Ã umperk, Czech Republic A537 BPS Bicycle Industrial s.r.o. Ã umavskÃ ¡ 779/2, CZ-787 01 Ã umperk, Czech Republic A537 Canyon Bicycles GmbH Karl-Tesche-Str. 12, DE-56073 Koblenz, Germany A856 Canyon Bicycles GmbH Karl-Tesche-StraÃ e 12, DE-56073 Koblenz, Germany A856 CHERRI di Cherri Franco & C. S.A.S. Via Cagliari 39, IT-09016 Iglesias, Italy A168 CHERRI di Cherri Franco & C. S.A.S. Via Cagliari 39, IT-09016 Iglesias (CA), Italy A168 Cicli Adriatica srl Uninominale Via Toscana, 13, IT-61100 Pesaro, Italy A088 Cicli Adriatica S.r.l. Uninominale Via Toscana 13, IT-61122 Pesaro (PS), Italy A088 Cicli Casadei S.r.l. Via dei Mestieri 23, IT-44020 San Giuseppe di Commacchio, Italy A326 Cicli Casadei S.r.l. Via dei Mestieri 23, IT-44020 Frazione: San Giuseppe, Comacchio (FE), Italy A326 Cicli Cinzia S.r.l. IT-40060 Osteria Grande-(BO), Italy 8066 Cicli Cinzia S.r.l. Via Lombardia 48, IT-40024 Osteria Grande Castel San Pietro Terme (BO), Italy 8066 Cicli Elios di Ragona Roberto & C. Snc Via Ca'Mignola Vecchia 121, IT-45021 Badia Polesine (RO), Italy 8605 Cicli Elios di Ragona Roberto & C. S.n.c. Via G. Ferraris 1050, IT-45021 Badia Polesine (RO), Italy 8605 Cicli Esperia SpA Viale Enzo Ferrari 8/10/12, IT-30014 Cavarzere VE, Italy 8068 Cicli Esperia S.p.a. Viale Enzo Ferrari 8/10/12, IT-30014 Cavarzere (VE), Italy 8068 Cicli Frera s.n.c. IT-35020 Arzergrande (PD), Italy 8205 Cicli Frera S.n.c. di Antonio e Vittorio Fontana & C. Viale dell'industria 6, IT-35020 Arzergrande (PD), Italy 8205 Cicli Lombardo SpA Via Roma 233, IT-91012 Buseto Palizollo, Italy A271 Cicli Lombardo S.p.a. Via Roma 169, IT-91012 Buseto Palizollo (TP), Italy A271 Cicli Roveco di Veronese Paolo & C. S.A.S. Via Umberto I n.508, IT-45023 Costa Di Rovigo (RO), Italy A402 Cicli Roveco di Veronese Paolo & C. S.A.S. Via Umberto I 508, IT-45023 Costa Di Rovigo (RO), Italy A402 Cobran S.R.L. Via Della Zingarina 6, IT-47900 Rimini (RN), Italy A246 COBRAN S.r.l. Via Della Zingarina 6, IT-47924 Rimini (RN), Italy A246 Credat Industries a.s. V. Palkovicha 19, SK-946 03 KolÃ ¡rovo, Slovakia A662 CREDAT INDUSTRIES a.s. V. Palkovicha 19, SK-946 03 KolÃ ¡rovo, Slovakia A662 CROSS Ltd 1 Hadji Dimitar Street, BG-3400 Montana, Bulgaria A810 CROSS Ltd Hadji Dimitar Street 1, BG -3400 Montana, Bulgaria A810 Csepel Bicycle Manufacturing and Sales Company LTD Duna LejÃ ¡rÃ ³ 7, HU-1211 Budapest, Hungary A555 Csepel Bicycle Manufacturing and Sales Company LTD Duna LejÃ ¡rÃ ³ 7, HU-1211 Budapest, Hungary A555 Cycles France Loire Avenue de l'industrie, FR-42160 Saint-Cyprien, France 8963 Cycles France Loire Avenue de l'industrie, FR- 42160 Saint-Cyprien, France C005 Cycle-Union GmbH An der Schmiede 4, DE-26135 Oldenburg, Germany 8489 Cycle-Union GmbH An der Schmiede 4, DE-26135 Oldenburg, Germany 8489 Cycleurope Industries FR-10100 Romilly-sur-Seine, France 8963 Cycleurope Industries 161 Rue Gabriel PÃ ©ri, FR-10100 Romilly-sur-Seine, France C007 Cycleurope Sverige AB SE-43282 Varberg, Sweden 8963 Cycleurope Sverige AB c/o Monark AB, SE-432 82 Varberg, Sweden C008 Cycling Sports Group Europe B.V. Hanzepoort 27, NL-7575 DB Oldenzaal, Netherlands A686 Cycling Sports Group Europe B.V. Hanzepoort 27, NL-7575DB Oldenzaal, Netherlands A686 Cyclopodilatiki SA EL-54627 Thessaloniki, Greece 8768 Cyclopodilatiki S.A. Minotavrou 16, EL-54627 Thessaloniki, Greece 8768 Denver SRL Via Primo Maggio 32, IT-12025 Dronero (CN), Italy 8088 Denver S.r.l.. Via Primo Maggio 32, IT-12025 Dronero (CN), Italy 8088 Derby Cyclewerke GmbH DE-49661 Cloppenburg, Germany 8963 Derby Cycle Werke GmbH SiemensstraÃ e 1-3, DE-49661 Cloppenburg, Germany C009 Diamant Fahrradwerke GmbH SchÃ ¶naicher StraÃ e 1, DE-09232 Hartmannsdorf, Germany A346 Diamant Fahrradwerke GmbH SchÃ ¶naicher StraÃ e 1, DE -09232 Hartmannsdorf, Germany A346 Dino Bikes S.p.a. Via Cuneo 11, IT-12011 Borgo San Dalmazzo, Italy A327 Dino Bikes S.p.a. Via Cuneo 11, IT-12011 Borgo San Dalmazzo (CN), Italy A327 Engelbert Meyer GmbH DE-49692 Sevelten, Germany 8963 Engelbert Meyer GmbH HauptstraÃ e 31, DE-49692 Cappeln, Germany C010 Esmaltina PT-3782, Sangalhos Codex, Portugal 8065 Esmaltina- Auto ciclos S.A. Rua do salgueiro 47, PT-3780-103Sangalhos, Portugal C011 Ã ts RenÃ © Valdenaire SA FR-88204, Remiremont Cedex, France 8083 Ã tablissements RenÃ © Valdenaire S.A. Rue des PoncÃ ©es, FR-88200Saint-les-Remiremont, France 8083 Ets Th Brasseur SA Rue des Steppes 13, BE-4000 LiÃ ¨ge, Belgium B294 EtablissementsTh. Brasseur S.A. Rue des Steppes 13, BE-4000 LiÃ ¨ge, Belgium B294 Euro Bike Products ul. Ostrowska 498, 498A, PL -61-324 PoznaÃ , Poland A849 Euro Bike Products ul. Ostrowska 498, 498A, PL -61-324 PoznaÃ , Poland A849 F.A.A.C. s.n.c. di Sbrissa Filli & C. Via Monte Antelao 11/a, IT-31030 Bessica di Loria (TV), Italy A377 F.A.A.C. s.n.c. di Sbrissa F.lli & C. Via Monte Antelao 11, IT-31037 Loria (TV), Italy A377 F.A.R.A.M. S.r.l. Zona Industriale - Traversa della Meccanica, IT-02010 Santa Rufina di Cittaducale, Italy A249 F.A.R.A.M. S.r.l. LocalitÃ Nucleo Industriale, IT-02015 Cittaducale (RI), Italy A249 F.lli Masciaghi SpA Via Gramsci 10, IT-20052 Monza (MI), Italy 8067 F.lli Masciaghi S.p.a. Via Gramsci 10, IT-20900 Monza (MB), Italy C012 F.lli Schiano S.R.L. Via Ferdinando Del Carretto 26, IT-80100 Naples, Italy A824 F.lli Schiano S.r.l. Via Ferdinando Del Carretto 26, IT-80133 Napoli (NA), Italy A824 F.lli Zanoni S.r.l. Via C. Castiglioni 27, IT-20010 Arluno, Italy A162 F.lli Zanoni S.r.l. Via Castiglioni 27, IT-20010 Arluno (MI), Italy A162 Fabbrica Biciclette Trubbiani Srl Santa Maria in Selva Via Arno 1, IT-62010 Treia (MC), Italy A232 Fabbrica Biciclette Trubbiani S.r.l. Via Arno,1, Santa Maria in Selva, IT-62010 Treia (MC), Italy A232 FHMM Sp. z o.o. ul. Ciecholewicka 29, PL-55-120 Oborniki Ã lÃ skie, Poland A548 FHMM Sp. z o.o. ul. Ciecholowicka 29, PL-55-120 Oborniki Ã lÃ skie, Poland A548 Firma WielobranÃ ¼ owa Mexller - Artur Nowak ul. Romera 4/20, PL-42-200 CzÃstochowa, Poland A697 Artur Nowak Firma WielobranÃ ¼Mexller ul. Romera 4/20, PL -42-215 CzÃstochowa, Poland A697 FIV Edoardo Bianchi SpA IT-24047 Treviglio (BG), Italy 8079 F.I.V. Edoardo Bianchi S.p.a. Via delle Battaglie 5, IT-24047 Treviglio (BG), Italy 8079 Flanders NV BE-9550 Herzele, Belgium 8522 Flanders NV Daalkouterlaan 1, BE-9550 Herzele, Belgium 8522 GFM Bike di Ingarao Franco Via Circonvallazione 32, IT-94011 Agira (EN) Sicilia, Italy A360 G.F.M. Bike di Franco Ingarao Contrada Consolazione, IT-94011 Agira (EN), Italy A360 Ghost-Bikes GmbH An der Tongrube 3, DE-95652 Waldsassen, Germany 8523 Ghost-Bikes GmbH An der Tongrube 3, DE-95652 Waldsassen, Germany 8523 Giant Europe Manufacturing BV NL-8218 Lelystad, Netherlands 8328 Giant Europe Manufacturing B.V. Pascallaan 66, NL-8218 Lelystad, Netherlands 8328 Giubilato Cicli S.r.l. Via Gaidon 3, IT-36067 S.Giuseppe di Cassola, Italy 8604 Giubilato Cicli S.r.l. Via Pavane 6/A, IT-36065 Mussolente (VI), Italy 8604 Goldbike - Industria de Bicicletas Lda R. Flores, PT-3780 594 Poutena-Vilarinho do Bairro, Portugal A777 Goldbike - Industria de Bicicletas Lda Rua das Flores, PT-3780 594 Poutena-Vilarinho do Bairro, Anadia, Portugal A777 Gruppo Bici S.p.A. Via Pitagora 15, IT-47521 Cesena, Italy 8005 Gruppo Bici S.r.l.. Via Pitagora 15, IT-47521 Cesena (FO), Italy 8005 GTA My Bicycle SAS Viale Stazione 55, IT-35029 Pontelongo, Italy A221 GTA My Bicycle S.A.S. Via Borgo Rossi 22, IT-35028 Piove di Sacco (PD), Italy A221 Heinrich BÃ ¶ttcher GmbH & Co KG WaldstraÃ e 3, DE-25746 Wesseln/Heide, Germany A415 BÃ ¶ttcher FahrrÃ ¤der GmbH WaldstraÃ e 3, DE-25746 Wesseln, Germany A415 Heinz Kettler GmbH & Co. KG Postfach 1020, DE-59463 Ense-Parsit HauptstraÃ e 28, D-59469 Ense-Parsit, Germany A469 Heinz Kettler GmbH & Co. KG HauptstraÃ e 28, DE-59469 Ense, Germany A469 Helkama Velox Oy Santalantie 22, FI-10960 Hanko Pohjoinen, Finland A825 Helkama Velox Oy Santalantie 22, FI-10960 Hanko Pohjoinen, Finland A825 IB Sp. z o.o. ZakÃ ad Pracy Chronionej ul. MiÃ oÃ nikÃ ³w Podhala 1, PL-34-425 BiaÃ y Dunajec, Poland A539 IB Sp. z o.o. ZakÃ ad Pracy Chronionej ul. MiÃ oÃ nikÃ ³w Podhala 1, PL-34-425 BiaÃ y Dunajec, Poland A539 Ideal Europe Sp. z.o.o. ul. Metalowa 11, PL-99-300 Kutno, Poland A540 Ideal Europe Sp. z.o.o. Ul. BohaterÃ ³w walk nad bzurÃ 2, PL-99-300 Kutno, Poland A540 IKO Sportartikel Handels GmbH Kufsteiner Strasse 72, DE -83064 Raubling, Germany A227 IKO Sportartikel Handels GmbH Kufsteiner Strasse 72, DE -83064 Raubling, Germany A227 IMACycles Bicicletas e Motociclos LDA Z.I. OiÃ £ - Apartado 117, PT-3770-059 Oliveira do Bairro, Portugal A487 IMACYCLES- Acessorios Para Bicicletas e Motociclos LDA Z.I. OiÃ £ - Apartado 117 lote 5, PT-3770-059 Oliveira do Bairro, Portugal A487 Ing. JaromÃ ­r BÃ ezina Foglarova 2896/11, CZ  787 01 Ã umperk, Czech Republic A776 Ing. JaromÃ ­r BÃ ezina Foglarova 2896/11, CZ  787 01 Ã umperk, Czech Republic A776 Inter Bike Imp. Export, Lda. Zona Industrial de Vagos, Lote 27, PO Box 132, PT-3840, Vagos, Portugal 8296 Inter bike  ImportaÃ §Ã £o e ExportaÃ §Ã £o Lda Zona Industrial de Vagos Lote 27, PO Box 132, PT-3840 385 Vagos, Portugal 8296 Intersens Bikes & Parts B.V. Bedrijvenpark Twente 170, NL-7602KF Almelo, Netherlands A090 Intersens Bikes & Parts B.V. Bedrijvenpark Twente 170, NL-7602KE Almelo, Nethelands A090 Jan Janssen Fietsen B.V. NL-4631 SR Hoogerheide, Netherlands 8078 Jan Janssen Fietsen B.V. Voltweg 11, NL-4631SR Hoogerheide, Nethelands 8078 Jan Zasada Biuro Ekonomiczno-Handlowe ul. Fabryczna 6, PL-98-300 WieluÃ , Poland A542 Jan Zasada Biuro Ekonomiczno-Handlowe ul. Fabryczna 6, PL-98-300 WieluÃ , Poland A542 JETLANE SAS 4, boulevard de Mons, FR -59650 Villeneuve d'Ascq, France A968 JETLANE S.A.S. 4 boulevard de Mons, FR -59650 Villeneuve d'Ascq, France A968 Jozef Kender-Kenzel Imel' Ã . 830, SK-946 52 Imel, Slovakia A557 Jozef Kender-Kenzel PieskovÃ ¡ 437/9A, SK-946 52 Imel', Slovakia A557 KELLYS BICYCLES s.r.o. SlneÃ nÃ ¡ cesta 374, SK-922 01 VeÃ ¾kÃ © OrviÃ ¡te, Slovakia A551 KELLYS BICYCLES s.r.o. SlneÃ nÃ ¡ cesta 374, SK-922 01 VeÃ ¾kÃ © OrviÃ ¡te, Slovakia A551 Kokotis A. Bros S.A. 5th klm of Larissa-Falani, EL-41001 Larissa, Greece A201 Kokotis A. Bros S.A. 5th klm of Larissa-Falani, EL-41500 Larissa, Greece A201 Koliken Kft SzÃ ©chenyi u. 103, HU-6400 Kiskunhalas, Hungary A616 Koliken MAGYAR-CSEH Ã ©s SZLOVÃ K Kereskedelmi KorlÃ ¡tolt FelelÃ ssÃ ©gÃ ± TÃ ¡rsasÃ ¡g SzÃ ©chenyi u. 103, HU-6400 Kiskunhalas, Hungary A616 Koninklijke Gazelle N.V. Wilhelminaweg 8, NL -6951 BP Dieren, Netherlands 8609 Koninklijke Gazelle N.V. Wilhelminaweg 8, NL -6951BP Dieren, Netherlands 8609 KOVL spol. sro. ChoceradskÃ ¡ 3042/20, CZ-141 00 Praha, Czech Republic A838 KOVL spol. sro. ChoceradskÃ ¡ 3042/20, CZ-14100 Praha 4, Czech Republic A838 KROSS S.A. ul. Leszno 46, PL-06-300 Przasnysz, Poland A543 KROSS S.A. ul. Leszno 46, PL-06-300 Przasnysz, Poland A543 KTM Fahrrad GmbH AT-5230 Mattighofen, Austria 8068 KTM Fahrrad GmbH Harlochner straÃ  13, AT-5230 Mattighofen, Austria C013 Kurt Gudereit GmbH & Co. KG DE-33607 Bielefeld, Germany 8524 Kurt Gudereit GmbH & Co. KG Fahrradfabrik Am Strebkamp 14, DE-33607 Bielefeld, Germany 8524 Kwasny & DiekhÃ ¶ner GmbH Herforder StraÃ e 331, DE-33609 Bielefeld, Germany A993 Kwasny & DiekhÃ ¶ner GmbH Herforder StraÃ e 331, DE- 33609 Bielefeld, Germany A993 Lapierre SA FR-21005 Dijon Cedex, France 8067 CYCLES LAPIERRE 6-10 Rue Edmond Voisenet, FR-21000 Dijon Cedex, France C006 Leader - 96 Ltd 19 Sedianka Str., BG-4003 Plovdiv, Bulgaria A813 Leader - 96 Ltd Sedyanka 19, BG - 4003 Plovdiv, Bulgaria A813 Lenardon Lida/Cicli Bandiziol Via Provinciale 5, IT-33096 San Martino al Tagliamento (PN), Italy A172 Lenardon Lida Via Provinciale 5, IT-33098 San Martino al Tagliamento (PN), Italy A172 Look Cycle International S.A. 27, rue du Docteur LÃ ©veillÃ ©, FR-58000 Nevers, France A781 Look Cycle International S.A. 27 rue du Docteur LÃ ©veillÃ ©, FR-58000 Nevers, France A781 Ludo Cycles BE-3070 Kortenberg, Belgium 8750 Ludo N.V. Karel Van Miertstraat 7, BE-3070 Kortenberg, Belgium 8750 Manufacture FranÃ §aise Du Cycle 27 rue Marcel BruneliÃ ¨re, FR-44270 Machecoul, France 8963 Manufacture FranÃ §aise Du Cycle 27 rue Marcel BruneliÃ ¨re, FR-44270 Machecoul, France C014 Mara CICLI Srl Via della Pergola 5, IT-21052 Busto Arsizio VA, Italy 8983 Mara CICLI S.r.l. Via della Pergola 5, IT -21052 Busto Arsizio (VA), Italy 8983 Master Bike, s.r.o. SadovÃ ¡ 2, CZ-789 01 ZÃ ¡bÃ eh na MoravÃ , Czech Republic A552 Master Bike s.r.o. SadovÃ ¡ 2205/2, CZ -789 01 ZÃ ¡bÃ eh, Czech Republic A552 Maxbike Ltd Svatoplukova 2771, CZ-700 30 Ostrava-Vitkovice, Czech Republic A664 Maxbike s.r.o. Svatoplukova 2771/1, CZ-700 30 Vitkovice, Ostrava, Czech Republic A664 Maxcom Ltd Golyamokonarsko shosse Str. 1, BG-4204 Tsaratsovo, Plovdiv, Bulgaria A812 Maxcom Golyamokonarsko Shose Str. 1, BG-4204 Tsaratsovo, Plovdiv, Bulgaria A812 Maxtec Ltd Golyamokonarsko shose Str. 1, BG-4204 Tsaratsovo, Plovdiv, Bulgaria A991 Maxtec Ltd Golyamokonarsko shose Str. 1, BG-4204 Tsaratsovo, Plovdiv, Bulgaria A991 MBM SRL Via Emilio Levante 1671/73/75, IT-47023 Cesena (FC), Italy 8067 MBM S.r.l. Via Emilia Levante 1671/73/75, IT-47521 Cesena (FC), Italy C015 Metelli di Metelli Maria Rosa E C. S.A.S. Via Trento 68, IT-25030 Trenzano (BS), Italy A979 New Metelli di Metelli Maria Rosa & C. S.A.S. Via Trento 68, IT-25030 Trenzano (BS), Italy A979 MIFA Mitteldeutsche Fahrradwerke AG KyselhÃ ¤user Strasse 23, DE-06526 Sangerhausen, Germany 8009 MIFA-Bike GmbH KyselhÃ ¤user Strasse 23, DE-06526 Sangerhausen, Germany 8009 Montana srl IT-12060 Magliano ALPI, Italy 8068 Montana SRL Via Domenico Rossi 70, IT-12060 Magliano Alpi (CN), Italy C016 Motomur S.L. Ctra. Mazarron, Km. 2, ES-30120 EL PALMAR (Murcia), Spain A436 Motomur S.L. Avda. Castillo de la asomada 6, ES-30120 El Palmar (Murcia), Spain A436 N.V. Race Productions Ambachtstraat 19, BE-3980 Tessenderlo, Belgium A576 N.V. Race Productions Beverlosesteenweg 85, BE-3583 Beringen, Belgium A576 Neuzer KerÃ ©kpar Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. EÃ ¶tvÃ ¶s u. 48, HU-2500 Esztergom, Hungary A545 Neuzer KerÃ ©kpar Kereskedelmi Ã ©s SzolgÃ ¡ltatÃ ³ Kft. MÃ ¡tyÃ ¡s kirÃ ¡ly u. 45, HU-2500 Esztergom, Hungary A545 Nikos Maniatopoulos sa EL-26500 Ag Vassilios-Patras, Greece 8062 NIKOS MANIATOPOULOS S.A. Kosti Palama & Solonos, EL-26504 Agios Vasileios-Patras, Greece 8062 Norta NV Stradsestraat 17, BE-2250 Olen, Belgium A413 Norta N.V. Stradsestraat 39, BE-2250 Olen, Belgium A413 Novus Bike s.r.o. VanÃ urova 2985/20, CZ-746 01 PÃ edmÃ stÃ ­ Opava 1, Czech Republic A553 Novus Bike s.r.o. VanÃ urova 2985/20, CZ-746 01 PÃ edmÃ stÃ ­ Opava, Czech Republic A553 NV Minerva BE-3580 Beringen, Belgium 8330 NV Minerva Schoebroekstraat 38, BE-3583 Paal-Beringen, Belgium 8330 Olimpia KerÃ ©kpÃ ¡r Kft. Ostorhegy u. 4, HU -1164 Budapest, Hungary A554 Olimpia KerÃ ©kpÃ ¡r Kft. Ostorhegy u 4, HU-1164 Budapest, Hungary A554 Olmo Giuseppe SpA IT-17015 Celle Ligure (SV), Italy 8981 Olmo Giuseppe S.p.a. Via Poggi 22, IT -17015 Celle Ligure (SV), Italy 8981 OLPRAN Spol. s.r.o. LibuÃ ¡ina 101, CZ-772-11 Olomouc, Czech Republic A546 OLPRAN Spol. s.r.o. LibuÃ ¡ina 526/101, CZ-772-11 Olomouc- ChvÃ ¡lkovice, Czech Republic A546 Orbea S. Coop Ltd ES-48269 Mallabia, Spain 8069 Orbea S. Coop Ltd Poligono Industrial Goitondo s/n, ES-48269 Mallabia-Bizkaia, Spain 8069 Ã rbita-Bicicletas Portuguesas Lda PT-3751 Ãgueda Codex, Portugal 8082 Ã rbita-Bicicletas Portuguesas Lda Rua da Fonta Nova 616, -Povoa da Carvalha, PT-3750-720 RecardÃ £es, Portugal 8082 Oxyprod S.r.l. Via Morone Gerolamo 4, IT-20121 Milano MI, Italy 8085 Oxyprod S.r.l. Via Morone Gerolamo 4, IT-20121 Milano (MI), Italy 8085 Pantherwerke Alter Postweg 190, DE-32584 LÃ ¶hne, Germany 8963 Panther International GmbH Alter Postweg 190, DE-32584 LÃ ¶hne, Germany C017 Paul Lange & Co. OHG Hofener Strasse 114, DE-70372 Stuttgart, Germany A288 Paul Lange & Co. OHG Hofener Strasse 114, DE-70372 Stuttgart, Germany A288 PFIFF Vertriebs GmbH Wilhelmstrasse 49, DE-49610 QuakenbrÃ ¼ck, Germany A668 PFIFF Vertriebs GmbH Wilhelmstrasse 49-51, DE-49610 QuakenbrÃ ¼ck, Germany A668 Planet'Fun S.A. FR-17180 Perigny, France 8767 Planet'Fun S.A. les 4 chevaliers, Rond-point de la Republique-, FR-17180 PÃ ©rigny, France 8767 Prestige Rijwielen N.V. Zuiderdijk 25, BE-9230 Wetteren, Belgium A737 Prestige Rijwielen N.V. Zuiderdijk 25, BE-9230 Wetteren, Belgium A737 Promiles FR-59650 Villeneuve d'Ascq, France 8963 Promiles 4 Boulevard de Mons, FR-59650 Villeneuve d'Ascq, France C018 Prophete GmbH DE-33378 Rheda-WiedenbrÃ ¼ck, Germany 8963 Prophete GmbH & Co. KG Lindenstrasse 50, DE-33378 Rheda-WiedenbrÃ ¼ck, Germany C019 PrzedsiÃbiorstwo Handlowo- Produkcyjne UNIBIKE Jerzy OrÃ owski, Piotr Drobotowski Sp. Jawna ul. PrzemysÃ owa 28B, PL-85-758 Bydgoszcz, Poland A556 UNIBIKE K. OrÃ owska, P. Drobotowski Sp.J. ul. PrzemysÃ owa 28B, PL-85-758 Bydgoszcz, Poland A556 Puky GmbH & Co. KG FortunastraÃ e 11, DE-42489 WÃ ¼lfrath, Germany A778 Puky GmbH & Co. KG FortunastraÃ e 11, DE-42489 WÃ ¼lfrath, Germany A778 Radsportvertrieb Dietmar Bayer GmbH Zum Acker 1, DE-56244 Freirachdorf, Germany A850 Radsportvertrieb Ditmar Bayer GmbH Zum Acker 1, DE-56244 Freirachdorf, Germany A850 RGVS IbÃ ©rica Unipessoal Lda Rua Central de Mandim, Barca, Castelo da Maia, PT-4475-023 Maia, Portugal A320 RGVS IbÃ ©rica Unipessoal Lda Rua Central de Mandim- Barca, Castelo da Maia, PT-4475-023 Maia, Portugal A320 Rijwielen en Bromfietsenfabriek L'Avenir NV Posthoornstraat 1, BE-2500 Lier, Belgium A826 L'Avenir Posthoornstraat 1, BE-2500 Lier, Belgium A826 Robifir Bike Ltd 3A Kosta Bosilkov Street, BG- 2700 Blagoevgrad, Bulgaria A815 Robifir Bike LTD Kosta Bosilkov Street 3A, BG- 2700 Blagoevgrad, Bulgaria A815 Rose Versand GmbH Schersweide 4, DE-46395 Bocholt, Germany A897 ROSE Bikes GmbH Schersweide 4, DE-46395 Bocholt, Germany A897 S.C. Madirom Prod S.R.L. Strada Ã tefan Procopiu nr.1, RO-300647 TimiÃ oara, judeÃ £ul TimiÃ , Romania A896 S.C. Madirom Prod S.r.l. Strada Ã tefan Procopiu 1, RO-300647 TimiÃ oara, JudeÃ £ TimiÃ , Romania A896 S.N.C. Cicli Olympia di Pasquale e Antonio Fontana & C. Via Galileo Galilei 12/A, IT-35028 Piove di Sacco (PD), Italy A167 S.N.C. Cicli Olympia di Pasquale e Antonio Fontana & C. Via Galileo Galilei 12/A, IT-35028 Piove di Sacco (PD), Italy A167 Sangal - IndÃ ºstria de VeÃ ­culos Lda Rua do Serrado - Apartado 21, PT-3781-908 Sangalhos, Portugal A407 Sangal - IndÃ ºstria de VeÃ ­culos Lda Rua do Serrado - Apartado 21, PT-3781-908 Sangalhos, Portugal A407 Savoye FR-01470 Serrieres de Briord, France 8080 Etablissements Savoye et Cie Rue de l'industrie, FR-01470 SerriÃ ¨res de Briord, France 8080 SC Eurosport DHS SA Strada SÃ ¢ntuhalm nr. 35A, Deva, judeÃ ul Hunedoara, RO, Romania A817 Eurosport DHS SA Santuhalm Street 35A, RO  330004 Judet Hunedoara Deva, Romania A817 Schauff GmbH & Co. KG In der WÃ ¤sserscheidt 56, DE-53424 Remagen, Germany 8973 Fahrradfabrik Schauff GmbH & Co. KG WÃ ¤sserscheidt 56, DE-53424 Remagen, Germany 8973 Schiano srl IT-80020 Frattaminore (NA), Italy 8084 Schiano S.r.l. Via Viggiano 44, IT -80020 Frattaminore (NA), Italy 8084 Scout snc IT-20020 Grancia di Lainate (MI), Italy 8081 Scout S.n.c Via Pogliano 36, IT -20020 Lainate (MI), Italy 8081 SFM GmbH StrawinskystraÃ e 27b, DE-90455 NÃ ¼rnberg, Germany A485 SFM GmbH StrawinskystraÃ e 27b, DE-90455 NÃ ¼rnberg, Germany A485 Simplon Fahrrad GmbH Oberer Achdamm 22, AT-6971 Hard, Austria A045 Simplon Fahrrad GmbH Oberer Achdamm 22, AT-6971 Hard, Austria A045 Sintema Sport S.r.l. Via delle Valli 07, IT-20847 Albiate (MB), Italy A970 Sintema Sport S.r.l. Via delle Valli 7, IT-20847 Albiate (MB), Italy A970 Skeppshultcykeln AB Storgatan 78, SE-333 03 Skeppshult, Sweden A745 Skeppshultcykeln AB Storgatan 78, SE-333 03 Skeppshult, Sweden A745 Skilledbike Sp. z o.o. Olszanka 109, PL-33-386 Podegrodzie, Poland A966 Skilledbike Sp. z o.o. Olszanka 109, PL-33-386 Podegrodzie, Poland A966 Special Bike SocietÃ Cooperativa Via dei Mille n. 50, IT-71042 Cerignola (FG), Italy A533 Special Bike SocietÃ Cooperativa Via Nizza 20, IT-71042, Cerignola (FG), Italy A533 Speedcross di Torretta Luigi E C. s.n.c. Corso Italia 20, IT -20020 Vanzaghello (MI), Italy A163 Speedcross di Torretta Luigi E C. s.n.c. Corso Italia 20, IT -20020 Vanzaghello (MI), Italy A163 Sprick Rowery Sp. z o.o. ul. Ã wierczewskiego 76, PL-66-200 Ã wiebodzin, Poland A571 Sprick Rowery Sp. z o.o. ul. Ã wierczewskiego 76, PL-66-200 Ã wiebodzin, Poland A571 Star Ciclo, Montagem ComercializaÃ §aÃ µ de Bicicletas Lda Vale do Grou Aguada de Cima, PT-3750-064 Ã gueda, Portugal A445 Star Ciclo, Montagem ComercializaÃ §aÃ µ de Bicicletas Lda Zona industrial de Barro 402, PT-3750-353 Ã gueda, Portugal A445 Star Due S.r.l. Via De Gasperi 55, IT-31010 Coste di Maser, Italy A432 Star Due S.r.l. Via De Gasperi 55, IT-31010 Frazione: Coste, Maser (TV), Italy A432 Stevens Vertriebs GmbH Asbrookdamm 35, DE - 22115 Hamburg, Germany A774 Stevens Vertriebs GmbH Asbrookdamm 35, DE- 22115 Hamburg, Germany A774 Tecno Bike s.r.l. Via del Lavoro sn., IT-61030 Canavaccio di Urbino (PU), Italy 8612 Tecno Bike S.r.l. Via del Lavoro 22, IT-61030 Canavaccio, Urbino (PS), Italy 8612 Telai Olagnero SRL Strada Valle Maira, IT-12020 Roccabruna, Italy A403 Telai Olagnero S.r.l. Strada Valle Maira 141, IT-12020 Roccabruna (CN), Italy A403 TG Supplies GmbH Gablonzer StraÃ e 10, DE-76185 Karlsruhe, Germany A794 TG Supplies GmbH Gablonzer StraÃ e 10, DE-76185 Karlsruhe, Germany A794 Thompson SA BE-7860 Lessines, Belgium 8491 Thompson Lessensestraat 110, BE-9500 Geraardsbergen, Belgium 8491 TNT Cycles ES-17180 Vilablareix (Girona), Spain 8963 TNT Cycles S.L. C/Mosquerola 61-63, ES-17180 Vilablareix (Girona), Spain C020 Toim SL C/Jarama, Parcela 138 Poligono Industrial, ES-45007 Toledo, Spain A384 Toim S.L. Calle Rio Jarama 90 Poligono Industrialde Toledo ES-45007 Toledo, Spain A384 Tolin Przedsiebiorstwo Prywatne Jerzy Topolski Ã eg Witoszyn, PL-87-811 Fabianki, Poland A586 Tolin Przedsiebiorstwo Prywatne Jerzy Topolski Ã eg Witoszyn 5a, PL-87-811 Fabianki, Poland A586 TRENGA DE Vertriebs GmbH GroÃ moordamm 63-67, DE-21079 Hamburg, Germany A746 TRENGA DE Vertriebs GmbH GroÃ moordamm 63-67, DE-21079 Hamburg, Germany A746 UAB Baltik Vairas PramonÃ s g. 3, LT-78138 Ã iauliai, Lithuania A547 UAB Baltik Vairas PramonÃ s g. 3, LT-78138 Ã iauliai, Lithuania A547 Unicykel AB ArÃ ¶ds IndustrivÃ ¤g 14, SE-422 43 Hisings Backa, Sweden A967 Unicykel AB ArÃ ¶ds IndustrivÃ ¤g 14, SE-422 43 Hisings Backa, Sweden A967 Van den Berghe NV BE-9100 Sint-Niklaas, Belgium 8073 Van den Berghe N.V. Industriepark noord 24, BE-9100 Sint-Niklaas, Belgium 8073 Velomania Ltd Dimitar Nestorov Street bl. 120, BG-1612 Sofia, Bulgaria A814 Velomania Ltd Dimitar Nestorov Street bl. 120, BG-1612 Sofia, Bulgaria A814 Velomarche di Giunta Giancarlo & C. SNC Via Piemonte 5/7, IT-61020 Montecchio (PS), Italy A231 Velomarche di Giunta Giancarlo & C. s.n.c. Via Piemonte 5/7, IT-61022 frazione: Montecchio, Vallefoglia (PS), Italy A231 VICINI di Vicini Ottavio e Figli s.n.c. via dell'Artigianato 284, IT-47023 Cesena (FO), Italy A233 VICINI di Vicini Ottavio e Figli s.n.c. via dell'Artigianato 284, IT-47521 Cesena (FO), Italy A233 Vizija Sport d.o.o. TrÃ ¾aÃ ¡ka cesta 77, SI - 1370 Logatec, Slovenia A630 Vizija Sport d.o.o. TrÃ ¾aÃ ¡ka cesta 77, SI - 1370 Logatec, Slovenia A630 W.S.B. Hi-Tech Bicycle Europe B.V. NL-9206 AG Drachten, Netherlands 8979 W.S.B. Hi-Tech Bicycle Europe B.V. De Hemmen 91, NL-9206AG Drachten, Netherlands 8979 Wilier Triestina S.p.a. Via Fratel Venzo 11, IT-36028 Rossano Veneto (VI), Italy A963 Wilier Triestina S.p.a. Via Fratel M. Venzo 11, IT-36028 Rossano Veneto (VI), Italy A963 Winora Staiger GmbH Max-Planck-Strasse 6, DE-97526 Sennfeld, Germany A894 Winora Staiger GmbH Max-Planck-StraÃ e 6, DE-97526 Sennfeld, Germany A894 Yakari Spa Via Kennedy 44, IT-25028 Verolanuova, Italy 8071 Yakari S.r.l. Via Kennedy 44, IT-25028 Verolanuova (BS), Italy 8071 ZPG GmbH & Co. KG Ludwig-HÃ ¼ttner StraÃ e 5-7, DE-95679 Waldershof, Germany 8490 ZPG GmbH & Co. KG Ludwig-HÃ ¼ttner StraÃ e 5-7, DE -95679 Waldershof, Germany 8490 Zweirad Paulsen HauptstraÃ e 80, DE-49635 Badbergen, Germany A566 Zweirad Paulsen IndustriestraÃ e 30, DE- 49565, Bramsche, Germany A566 (*) The following exempted parties originally covered by TARIC additional code 8963 are attributed to the new unique codes: Accell Nederland B.V. (C004), Cycles France Loire (C005), Cycleurope Industries (C007), Cycleurope Sverige AB (C008), Derby Cycle Werke GmbH (C009), Engelbert Meyer GmbH (C010), Manufacture FranÃ §aise Du Cycle (C014), Panther International GmbH (C017), Promiles (C018), Prophete GmbH (C019), TNT Cycles (C020). The following exempted party originally covered by TARIC additional code 8065 is attributed to the following code: Esmaltina (C011). The following exempted parties originally covered by TARIC additional code 8067 are assigned to the following codes: CYCLES LAPIERRE (C006), F.lli Masciaghi S.p.a. (C012), MBM S.r.l. (C015). The following exempted parties originally covered by TARIC additional code 8068 are assigned to the following codes: Montana S.r.l. (C016), KTM Fahrrad GmbH (C013). ANNEX II List of parties whose exemption is revoked Name Address Country TARIC additional code A & J Europe Bicycle Manufacturing Ltd Unit G, Mochdre Entreprise Park Newtown, Powys SY16 4LE United Kingdom A126 Accell Hercules Fahrrad GmbH und Co KG Industriestrasse 32-40, 90616 Neuhof/Zenn Germany 8963 ADD SA 28820 Madrid Spain 8085 AGECE  Montagem e Comercio De Bicicletas, S.A. Zona Ind. Barro  Apartado 514, 3754-909 Agueda Portugal A466 AMP Welding, s.r.o. OrlovÃ © 165, 01701 PovaÃ ¾skÃ ¡ Bystrica Slovakia A572 ASWEL 12025 Dronero (Cuneo) Italy 8086 Athletic Manufacturing Sp. z o.o. ul. Strefowa 7, 75-202 Koszalin Poland A568 Aurora Srlt 31029 Vittorio Veneto (TV) Italy 8033 Bike Systems GmbH Freiherr-vom-Stein-Strasse 31, 99734 Nordhausen Germany 8034 BI-KI SpA Via Ponte Gobbo, 12, 24060 Telgate (BG) Italy 8608 Birrodas Lda 3780 Anadia Portugal 8085 Blue Ocean Hungary Ltd SukorÃ ³i u. 8, 8097 Nadap Hungary A858 B-TECH SA Ag. Panteleimonas  N.Santa Dimou Gallikou  Kilkis 61100 Greece A411 CAPRI-Ne Kft. KiskÃ ºt Ã ºtja 1, 8000 SzÃ ©kesfehÃ ©rvÃ ¡r Hungary A562 Carnielli Fitness SpA Via MenarÃ ¨ 296, 31029 Vittorio Veneto Italy A423 Carraro SRL Industria Cicli Via Caduti del Lavoro 14, 35010 Villafranca Padovana (PD) Italy A173 Checker Pig GmbH Venusberger Strasse 42, 09430 Drebach Germany A322 Cicli Bimm SRL Via Bisenzio 55, 59013 Montemurlo (PO) Italy 8077 Cicli Douglas di Battistello Albano & C. SNC Via Copernico, 3-Z.I., - 35028 Piove di Sacco (PD) Italy A169 Cicli Olimpica di Sarto Simone & C. s.n.c. Via Pietro Maroncelli 4, 35010 Vigonza (PD) Italy A229 Cicli Roger di Rubin Giorgio Sas Via delle Industrie, 2/72, 30020 Meolo Italy A422 Concept Cycling, Ltd Unit 7/8 Shield Drive Wardley Ind Est, Worsley, Manchester M28 2QB United Kingdom 8622 Confersil  Motorizadas e Bicicletas, Lda AP 37, 3751 Agueda Codex Portugal 8037 CSEKE Trade Kft KÃ ¶zponti Ã ºt 21-47, 1211 Hungary A685 Cycle Citi Corporation Ltd Unit 13, Llandegai Ind. Estate Bangor, Gwynedd LL57 4 YH United Kingdom A230 Cycles Messina 57280 Semecourt France 8069 Decathlon Sp. z o. o. ul. Malborska 53, 03-286 Warsaw Poland A696 Denver France 1, rue Carrerot, 64400 Moumour France 8607 Dutch Bicycle Group B.V. Adriean Banckertstraat 7, 3115 JE Schiedam Netherlands A287 Enik GmbH 57473 Wenden, Germany Germany 8066 Epple Zweirad GmbH Mittereschweg,1 87700 Memmingen Germany A376 EUROBIK, s.r.o. BardejovskÃ ¡ 36, 08006 PreÃ ¡ov Slovakia A575 Eurobike Kft ZengÃ ¶ utca 58, 7693 PÃ ©cs-Hird Hungary A624 EXPLORER group s.r.o. 74267 Ã ½enklava 167 Czech Republic A563 Fa. Alfred Fischer 76229 Karlsruhe Germany 8963 Falter Bike GmbH & Co KG Bunzlauer Strasse 15, 33719 Bielefeld Germany A125 FIB SpA Via Canegge 8, 60032 Castelplanio Italy 8327 Field ABEE Industrial Area of Thessaloniki, A5 Road, 57022 Sindos Greece 8034 Forza A/S Industrivej 20, DK-5750 Ringe Denmark A289 Gatsoulis Vitinis 26, 14342 New Philadelphia, Athens Greece A350 GI Bike Srl Via delle Industrie 14, 20050 Sulbiate (MI) Italy A170 J. Recker & Co. Gmb H Am Wiesenpfad 21, 53340 Meckenheim Germany A200 JosÃ © Alvarez Z.I. de l'Hippodrome, 32020 Auch Cedex 09 France A374 Koga B.V. Tinweg 9, 8445 PD Heerenveen Netherlands A773 Kynast Bike GmbH Artlandstrasse 55, 49610 QuakenbrÃ ¼ck Germany A692 Kynast GmbH Artlandstrasse 55,49610 QuakenbrÃ ¼ck Germany A284 Larcom Life Cycles International B.V. 7711 GP Nieuwleusen Netherlands 8056 LDM SAS 10, allÃ ©e Ruby, 38500 Voiron France 8331 Lew-Ways Ltd Cannock WS113NB United Kingdom 8492 Love Bike s.r.l. Strada Valle Maira 135/3, 12020 Roccabruna Italy A251 Manufacture de Cycles du Comminges (M.C.C.) Z.I. Ouest, 31800 Saint-Gaudens France A690 Manufacture Viennoise de Cycles 38780 Estrablin France 8069 MICPOL ul. MyÃ liborska 93A m. 62, 03-185 Warszawa Poland A839 Muddyfox Limited 233/236 Nestles Avenue, Hayes Middlesex UB 3 4 RY United Kingdom 8963 MÃ ¼ller GmbH Riedlerweg 7, 8054 Graz Austria A978 Open Space Srl Viale Europa 6/B Int. D, 35020 Roncaglia de Ponte San Nicolo Padova Italy A486 Ottobici s.r.l. Z.I. localitÃ Terzerie, 84053 Cicerale (SA) Italy A243 Peripoli SpA 36075 Montecchio Maggiore (VI) Italy 8068 Professional Cycle Manufacturing B64 5AL Cradley Heath United Kingdom 8064 Pro-Fit Sportprodukte GmbH Biaser StraÃ e 29, 39261 Zerbst Germany A349 Quantum International SA 59770 Marly France 8963 Raleigh Nottingham NG7 2DD United Kingdom 8963 Rex Industri AB Box 303, SE-30108 Halmstad Sweden A311 Rizzato & C (Cesare Rizzato) 35131 Padova Italy 8067 S.B.B. srl Via Cuneo 121/A, 12020 Cervasca Italy A164 Saracen Cycles Ltd CV34 6TS, Warwick United Kingdom 8062 Sektor S.R.L. Via Don Peruzzi - 27/b, 36027 Rosa (VI) Italy A956 Shivati Bicycles B.V. Industrieterrein 4c, 5981 NK Panningen Netherlands A321 Shock Blaze s.r.l. Via Vittorio Veneto 29/31, 31020 S. Martino di Colle Umberto Italy A250 SIRLA Sociedade Industrial do Randam, Lda Apartado 72, 3751 Agueda Portugal 8602 Sparta Rijwielen-en Motorfabriek BV 7300 AA Apeldoorn Netherlands 8076 Steppenwolf Bikes GmbH Keltenring 9, 82041 Oberhaching Germany A406 Tandem Group York Y01 4YU United Kingdom 8963 Teikotec Bike-Trading GmbH Robert-Bosch str. 6, 56727 Mayen Germany A328 TIESSE s.n.c. di Tosato Virginio & C. Via Meucci 12, IT-35030 Caselle di Selvazzano Dentro (PD) Italy A724 Trade-Stomil SpÃ ³lka z o. o. ul. 6 Sierpnia 74, 90-646 Ã Ã ³dÃ º Poland A574 United Bicycles Assembly NV Oude Bunders 2030, 3630 Maasmechelen Belgium A347 United Bicycles NV Oude Bunders 2030, 3630 Maasmechelen Belgium A467 Vaterland Werk 58805 Neuenrade Germany 8063 Veneta Tecnologie Srl Via Serenissima 4, 36075 Montecchio Maggiore (VI) Italy A254 Vern Special srl 20020 Lainate (MI) Italy 8077 Victus International Trading S.A. ul. Naramowicka 150, 61-619 PoznaÃ  Poland A588 VILAR-IndÃ ºstrias MetalÃ ºrgicas S.A. Rua Central do Ribeiro 512, 4745 Alvarelhos Portugal A248 Vivi Bikes Srl Via Brescia 1, 26010 Pozzaglio ed Uniti Italy A428